OPINION OF THE COURT
Per Curiam.
Michael Stewart Lazarowitz has submitted an affidavit dated April 15, 2013, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Lazarowitz acknowledges that the Grievance Committee for the Second, Eleventh, and Thirteenth Judicial Districts is currently investigating a complaint of professional misconduct against him, which alleges, inter alia, that he failed to safeguard funds entrusted to him as a fiduciary, incident to his practice of law. He acknowledges his inability to successfully defend himself on the merits against any charges predicated upon his alleged professional misconduct.
Mr. Lazarowitz acknowledges in his affidavit that his resignation is freely and voluntarily rendered, that he is not being subjected to coercion or duress by anyone, and that he is fully aware of the implications of its submission.
Mr. Lazarowitz’s resignation is submitted subject to any application that may be made by the Grievance Committee for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection pursuant to Judiciary Law § 90 (6-a) (a). He acknowledges the continuing jurisdiction of this Court to make such an order, which may be entered as a civil judgment against him pursuant to Judiciary Law § 90 (6-a) (d), and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends that Mr. Lazarowitz’s resignation be accepted.
Inasmuch as the proffered resignation complies with the requirements of 22 NYCRR 691.9, it is accepted, and, effective immediately, Mr. Lazarowitz is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Eng, PJ., Mastro, Rivera, Skelos and Roman, JJ., concur.
Ordered that the resignation of Michael Stewart Lazarowitz is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael Stewart Lazarowitz is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*233Ordered that Michael Stewart Lazarowitz shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Michael Stewart Lazarowitz is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Michael Stewart Lazarowitz has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency, and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).